      Case 2:21-cv-00742-TLN-AC Document 6 Filed 06/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KIMBERLY A. SCHEMBRI,                              No. 2:21-cv-00742 TLN AC PS
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    REDDING POLICE DEPARTMENT.
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

18   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). Plaintiff filed this

19   case on April 26, 2021, requesting to proceed in forma pauperis. ECF No. 1. On May 12, 2021,

20   the court denied plaintiff’s IFP request without prejudice for insufficient information and ordered

21   plaintiff to either file a new request to proceed in forma pauperis or pay court fees by May 26,

22   2021. ECF No. 4. Plaintiff did not file a new request or pay court fees. Expressing concern that

23   plaintiff has abandoned this case, on May 27, 2021 the court issued an order to show cause why

24   this case should not be dismissed for failure to prosecute. ECF No. 5. Plaintiff has not responded

25   to the court’s order, nor taken any action to prosecute this case.

26          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without

27   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

28   Civ. P. 41(b); Local Rule 110.
                                                        1
      Case 2:21-cv-00742-TLN-AC Document 6 Filed 06/15/21 Page 2 of 2


 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 3   (21) days after being served with these findings and recommendations, plaintiff may file written
 4   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 5   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
 6   objections within the specified time may waive the right to appeal the District Court’s order.
 7   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 8   DATED: June 15, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
